EXHIBIT 10. 1

EXECUTION VERSION
CONSENT AGREEMENT
This CONSENT AGREEMENT (this “Consent Agreement”), is dated as of May 17, 2011,
by and among Shire Pharmaceuticals Inc., a Delaware corporation (“Parent”), and
certain stockholders of Advanced BioHealing, Inc., a Delaware corporation (the
“Company”), listed on the signature page hereto (each, a “Stockholder” and,
collectively, the “Stockholders”). For purposes of this Consent Agreement,
Parent and the Stockholders are each a “Party” and collectively the “Parties”.
Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement (defined below).
WHEREAS, Parent, ABH Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), the Company, solely for the purposes of
Section 2.7 and Articles III, IX and X thereof, Canaan VII L.P., a Delaware
limited partnership, as the Equityholders’ Representative, and solely for the
purposes of Section 10.17 thereof, Shire plc, a public limited company
incorporated under the laws of Jersey, Channel Islands, propose to enter into an
Agreement and Plan of Merger dated as of the date hereof (the “Merger
Agreement”) providing for, among other things, the merger of Merger Sub with and
into the Company (the “Merger”);
WHEREAS, as of the date hereof, the Stockholders are collectively the record and
beneficial holders of the shares of Company Capital Stock set forth next to
their names on the signature pages hereto (the “Subject Shares”);
WHEREAS, pursuant to Section 251 of the DGCL, a majority of the outstanding
shares of the Company Capital Stock (excluding the Series C-1 Preferred Stock)
are required under the DGCL to vote to approve the adoption of the Merger
Agreement (the “Required DGCL Approval”);
WHEREAS, pursuant to Section 4 of Article IV of the Company Certificate of
Incorporation, the holders of shares of Series A Preferred Stock, Series B
Preferred Stock and Series C Preferred Stock have the right to one vote for each
share of Common Stock into which such shares are convertible and are entitled to
vote, together with the holders of Common Stock, on any matters with respect to
which the holders of Common Stock are entitled to vote;
WHEREAS, holders of a majority of the outstanding Company Capital Stock
(excluding the Series C-1 Preferred Stock) voting or consenting, as the case may
be, on an as-converted-to Common Stock basis are required to obtain the Required
DGCL Approval;
WHEREAS, pursuant to Section 5(b) of the Company Certificate of Incorporation,
in addition to the Required DGCL Approval, approval and adoption of the Merger
Agreement and the Merger requires the affirmative vote or consent of holders of
at least 60% of the outstanding shares of Series C Preferred Stock (the
“Required Series C Approval” and, together with the Required DGCL Approval, the
“Required Company Stockholder Approval”);

 

 



--------------------------------------------------------------------------------



 



WHEREAS, as an inducement to Parent and Merger Sub entering into the Merger
Agreement, the Stockholders, who hold sufficient shares of Company Capital Stock
to constitute both the Required DGCL Approval and the Required Series C
Approval, are entering into this Consent Agreement pursuant to which the
Stockholders shall (i) execute a written consent in respect of all of the
Subject Shares substantially in the form attached hereto as Exhibit A in favor
of the proposal to approve and adopt the Merger Agreement and the Merger (the
“Consent”) and (ii) agree to certain other matters, pursuant and subject to the
terms and conditions hereof;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
benefits to be gained by the performance thereof, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, Parent and the Stockholders, intending to be legally
bound, hereby agree as follows:
Section 1. Consent. Each Stockholder covenants and agrees to, promptly following
the execution and delivery of this Consent Agreement and the Merger Agreement,
consent to the approval and adoption of the Merger Agreement and the
transactions contemplated thereby (including, among other things, the Merger)
and shall deliver to the Company a Consent with respect to the Subject Shares.
Section 2. Acknowledgement. Each Stockholder confirms and agrees that the Merger
constitutes a “Sale Transaction” as defined in the Company Certificate of
Incorporation, and an “Approved Sale” for purposes of that certain Amended and
Restated Investor Rights Agreement dated as of February 23, 2007.
Section 3. Treatment of Warrants. Each Stockholder that is a holder of Warrants
agrees (i) not to exercise such Warrants prior to the Effective Time and
(ii) that, at the Effective Time and in accordance with Section 2.6(e) of the
Merger Agreement, all such Warrants shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each
Certificate which immediately prior to the Effective Time represented such
Warrants shall thereafter represent the right to receive the Warrant Payment
payable therefor and the right to receive payments from the Escrow Account in
accordance with the Escrow Agreement and Section 3.3 of the Merger Agreement.
Section 4. Representations and Warranties. Each Stockholder represents and
warrants to Parent and Merger Sub as follows:

  (a)   Such Stockholder is the record and beneficial owner of, and has good
title to, all of the Subject Shares set forth next to its name on its signature
page hereto, and there exist no Encumbrances affecting any such Subject Shares,
except as imposed by applicable Laws or as set forth in the Company Disclosure
Schedule.

  (b)   If such Stockholder is an entity, it is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its organization.

  (c)   The execution and delivery of this Consent Agreement by such Stockholder
does not, and the performance by such Stockholder of its obligations hereunder
will not, constitute a violation of, conflict with, result in a default (or an
event which, with notice or lapse of time or both, would result in a default)
under or result in the creation of any Encumbrance on any of its Subject Shares
under, (i) any Contract or restriction of any kind to which such Stockholder is
a party or by which such Stockholder or its Subject Shares are bound, (ii) any
applicable Law affecting such Stockholder or its Subject Shares or (iii) if such
Stockholder is an entity, such Stockholder’s applicable organizational
documents, in each case except as would not, individually or in the aggregate,
reasonably be expected to prevent, enjoin, or materially delay or impair the
performance by such Stockholder of the its obligations under this Consent
Agreement.

 

 



--------------------------------------------------------------------------------



 



  (d)   Such Stockholder has all requisite power and authority to enter into
this Consent Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
such Stockholder of this Consent Agreement has been duly authorized by all
necessary action on the part of such Stockholder. This Consent Agreement has
been duly executed and delivered by such Stockholder and this Consent Agreement
constitutes a legally valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
such enforceability may be limited by principles of public policy, and subject
to (i) the effect of any applicable Law of general application relating to
bankruptcy, reorganization, insolvency, or moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally and (ii) the effect of rules
of Law and general principles of equity, including rules of Law and general
principles of equity governing specific performance, injunctive relief and other
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).

Section 5. Waiver of Dissenter’s and Appraisal Rights. Each Stockholder waives,
and agrees not to exercise, any right to dissent or appraisal or any similar
provision under applicable Law in connection with the Merger.
Section 6. Equityholders’ Representative. Each Stockholder confirms and agrees
(i) to the irrevocable appointment of Canaan VII L.P. as agent, attorney-in-fact
and Equityholders’ Representative for and on behalf of such Stockholder (in his,
her or its capacity as an Equityholder under the Merger Agreement) with all of
the powers and authority contemplated by Section 10.1 of the Merger Agreement,
(ii) that the Equityholders’ Representative shall have full power of
substitution, to act in the name, place and stead of such Stockholder with
respect to the Escrow Agreement and Section 2.7, Article III, Article IX and
Article X of the Merger Agreement and the taking by the Equityholders’
Representative of any and all actions as it determines in its sole and absolute
discretion to be necessary, advisable or appropriate in order to carry out and
perform its rights and obligations under the Merger Agreement and the making of
any decisions required or permitted to be taken by the Equityholders’
Representative under the Merger Agreement and the Escrow Agreement and
(iii) that the terms and conditions of Section 10.1 of the Merger Agreement
shall be and are binding on such Stockholder as fully as if such Stockholder
were an original signatory to the Merger Agreement as an Equityholder
thereunder. Each Stockholder agrees that service of process on the
Equityholders’ Representative in accordance with the Merger Agreement shall
constitute service of process on such Stockholder.

 

 



--------------------------------------------------------------------------------



 



Section 7. Release. Effective as of the Closing, each Stockholder hereby
releases, remises and forever discharges the Company from any and all
liabilities and obligations to such Stockholder, whether arising prior to, on or
after the Closing Date (so long as the events giving rise to the obligation or
liability occurred prior to the Closing Date) except for (a) subject to
Section 6.5 of the Merger Agreement, rights and claims for indemnification to
the extent such Stockholder is entitled to be indemnified by the Company under
applicable law, its organizational documents or agreement, (b) if such
Stockholder is an employee of the Company, rights under any Company Benefit Plan
(other than any such plan that provides for equity-based compensation), rights
to earned but unpaid wages or compensation, unpaid vacation, or unreimbursed
business expenses, and (c) such Stockholder’s right to full and complete payment
for its Subject Shares in accordance with Articles II and III of the Merger
Agreement and the Escrow Agreement or its rights to indemnification under
Article IX of the Merger Agreement. Each Stockholder expressly waives any rights
or benefits under §1542 of the Civil Code of the State of California and any
similar provisions of the Law of any other jurisdiction. §1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Section 8. Nonsolicitation. Each Stockholder hereby covenants and agrees that
from the date hereof until December 31, 2012, such Stockholder will not, and
will not permit its controlled Affiliates to, directly or indirectly solicit or
hire any employee of the Company with a position or title of Vice President (or
its equivalent) or above; provided, that this Section 8 shall not be construed
to prohibit such Stockholder or its controlled Affiliates from (a) making any
general solicitation of employment not specifically directed to such person or
(b) soliciting or hiring any such person who, after the Closing, has been
terminated by the Company or its Affiliates without cause or who terminates his
or her employment with the Company or its Affiliates for good reason (which, for
purposes hereof, shall have the meaning given such term in any applicable
employment agreement and, if there is no applicable employment agreement, shall
mean (i) a material diminution in such person’s employment duties as in effect
immediately prior to the Closing, (ii) a material reduction in annual base
salary, (iii) a change in the principal work location of over 50 miles from such
person’s principal work location immediately prior to the Closing, or (iv) any
material breach of an employment, severance or change in control agreement).
Section 9. Confidentiality. Each Stockholder acknowledges that the success of
the Company after the Closing depends upon the continued preservation of the
confidentiality of certain information possessed by such Stockholder, that the
preservation of the confidentiality of such information by all of the
Stockholders is an essential premise of the transactions contemplated by the
Merger Agreement, and that Parent and Merger Sub would be unwilling to enter
into the Merger Agreement in the absence of this Consent Agreement (including
this 9). Accordingly, each Stockholder agrees with Parent that from and after
the date hereof until the second anniversary of the Closing Date such
Stockholder will not, other than for or on behalf of Parent or its Affiliate
(including the Company), and will not permit its controlled Affiliates to,
disclose or use any confidential or proprietary information of the Company;
provided, that the information subject to the foregoing provisions of this
sentence (the “Confidential Information”) will not include any information that:
(a) is or becomes generally available to the public other than as a result
(directly or indirectly) of a violation hereof; (b) was in such Stockholder’s
possession and obtained on a nonconfidential basis prior to the disclosure
thereof by the Company or its Affiliates; and (c) becomes available to such
Stockholder on a nonconfidential basis from a person other than the Company or
its Affiliates who to such Stockholder’s knowledge is not otherwise bound by any
obligation of confidentiality with respect thereto; provided, further, that
nothing in this Section 9 will restrict any Stockholder from using Confidential
Information to the extent reasonably necessary in connection with enforcing its
rights, or defending any claims against, arising from, pertaining to or relating
to the Merger Agreement, this Consent Agreement, the Letter of Transmittal or
any certificate or document delivered pursuant to any of the foregoing.

 

 



--------------------------------------------------------------------------------



 



Section 10. Indemnification Matters. Each Stockholder hereby acknowledges the
indemnification obligations of the Equityholders pursuant to Article IX of the
Merger Agreement and agrees to be bound by and to perform all obligations
applicable to an Equityholder thereunder in accordance with the terms and
conditions of, and subject to all of the limitations set forth in, Article IX of
the Merger Agreement as fully as if such Stockholder were an original signatory
to the Merger Agreement as an Equityholder thereunder. If such Stockholder is
entitled to indemnification following the Effective Time under Section 6.5 of
the Merger Agreement, such Stockholder acknowledges its rights to such
indemnification. Notwithstanding those rights, each Stockholder hereby agrees
that the availability of the indemnification of the Parent Indemnified Parties
by the Equityholders will be determined without regard to any right to
indemnification or contribution which such Stockholder may have in his or her
capacity as a Company Indemnified Party, and such Stockholder will not be
entitled to any contribution or reimbursement from the Parent, the Company or
any of their respective Affiliates for amounts paid, owed or owing to Parent
Indemnified Parties on behalf of such Stockholder for indemnification of Parent
Indemnified Parties under Article IX of the Merger Agreement by reason of the
fact that such Stockholder was a Company Indemnified Party (whether such claim
is for Damages of any kind and whether such claim is pursuant to any Law,
organizational document, Contract or otherwise). With respect to any claim
brought by a Parent Indemnified Party against such Stockholder under the Merger
Agreement or this Consent Agreement, each Stockholder expressly waives any right
of subrogation, contribution, advancement, indemnification or other claim
against the Company with respect to any amounts owed or owing by such
Stockholder pursuant to the Merger Agreement or this Consent Agreement.
Section 11. Entire Agreement; No Third-Party Beneficiaries. This Consent
Agreement (together with the Consent) constitutes the entire agreement of the
Parties and supersedes all other prior agreements and understandings among the
Parties, with respect to the subject matter hereof. This Consent Agreement is
for the sole benefit of the Parties to this Consent Agreement and nothing in
this Consent Agreement, express or implied, is intended to or shall confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Consent Agreement.
Section 12. Governing Law; Consent to Jurisdiction. This Consent Agreement and
the transactions contemplated hereby, and all disputes between the Parties under
or related to the Consent Agreement or the facts and circumstances leading to
its execution, whether in contract, tort or otherwise, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
regard to conflict of law principles that would result in the application of any
Laws other than the Laws of the State of Delaware. Each of the Parties to this
Consent Agreement hereby irrevocably and unconditionally submits, for itself and
its assets and properties, to the exclusive jurisdiction of any Delaware State
court, or Federal court of the United States of America, sitting within the
State of Delaware, and any appellate court from any thereof, in any Action
arising out of or relating to this Consent Agreement, the agreements delivered
in connection with this

 

 



--------------------------------------------------------------------------------



 



Consent Agreement, or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment relating thereto, and each of the
Parties to this Consent Agreement hereby irrevocably and unconditionally
(i) agrees not to commence any such Action except in such courts; (ii) agrees
that any claim in respect of any such Action may be heard and determined in such
Delaware State court or, to the extent permitted by Law, in such Federal court;
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Delaware State or Federal court; and
(iv) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in any such Delaware State
or Federal court. Each of the Parties to this Consent Agreement hereby agrees
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.
Section 13. Miscellaneous.

  (a)   This Consent Agreement may be amended or modified only by a written
instrument executed by all of the Parties to this Consent Agreement. Any failure
of the Parties to this Consent Agreement to comply with any obligation,
covenant, agreement or condition in this Consent Agreement may be waived by the
party entitled to the benefits thereof only by a written instrument signed by
the party granting such waiver. No delay on the part of any party to this
Consent Agreement in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party to
this Consent Agreement of any right, power or privilege hereunder operate as a
waiver of any other right, power or privilege hereunder, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder. Unless otherwise provided, the rights and remedies provided
for in this Consent Agreement are cumulative and are not exclusive of any rights
or remedies which the Parties to this Consent Agreement may otherwise have at
Law or in equity.

  (b)   EACH PARTY TO THIS CONSENT AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY
CLAIM OR CONTROVERSY WHICH MAY ARISE UNDER THIS CONSENT AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CONSENT AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS
CONSENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
TO THIS CONSENT AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN
INDUCED TO ENTER INTO THIS CONSENT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13(B).

 

 



--------------------------------------------------------------------------------



 



  (c)   In the event that any one or more of the terms or provisions contained
in this Consent Agreement or in any other certificate, instrument or other
document referred to in this Consent Agreement, shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Consent Agreement or any other such certificate, instrument or other
document referred to in this Consent Agreement. Any term or provision of this
Consent Agreement held invalid or unenforceable only in part, degree or within
certain jurisdictions shall remain in full force and effect to the extent not
held invalid or unenforceable to the extent consistent with the intent of the
Parties as reflected by this Consent Agreement. To the extent permitted by
applicable Law, each party waives any term or provision of Law which renders any
term or provision of this Consent Agreement to be invalid, illegal or
unenforceable in any respect.

  (d)   Neither this Consent Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties to this Consent
Agreement (whether by operation of Law or otherwise) without the prior written
consent of the other Parties to this Consent Agreement, and any purported
assignment or other transfer without such consent shall be void and
unenforceable, except that Parent may transfer or assign its rights and
obligations under this Consent Agreement, in whole or from time to time in part,
to one or more of its Affiliates at any time; provided, that such transfer or
assignment shall not relieve Parent of its obligations hereunder or enlarge,
alter or change any obligation of any other party hereto or due to Parent.
Subject to the preceding sentence, this Consent Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Parties to this Consent
Agreement and their respective successors and assigns.

  (e)   Each of the Parties to this Consent Agreement acknowledges and agrees
that the other Parties to this Consent Agreement may be irreparably damaged in
the event that any of the terms or provisions of this Consent Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Therefore, notwithstanding anything to the contrary set forth in this Consent
Agreement, each of the Parties to this Consent Agreement hereby agrees that the
other Parties to this Consent Agreement may be entitled to an injunction or
injunctions to prevent breaches of any of the terms or provisions of this
Consent Agreement, and to enforce specifically the performance by such first
party under this Consent Agreement, and each party to this Consent Agreement
hereby agrees to waive the defense (and not to interpose as a defense or in
opposition) in any such suit that the other parties to this Consent Agreement
have an adequate remedy at Law, and hereby agrees to waive any requirement to
post any bond in connection with obtaining such relief. The equitable remedies
described in this 13(e) shall be in addition to, and not in lieu of, any other
remedies at Law or in equity that the Parties to this Consent Agreement may
elect to pursue.

  (f)   This Consent Agreement will automatically terminate if the Merger
Agreement is terminated prior to the Effective Time.

  (g)   This Consent Agreement may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf” format
data file signature page were an original thereof.

(Remainder of Page Intentionally Left Blank)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has duly executed this Consent Agreement, all as
of the date first written above.

            SHIRE PHARMACEUTICALS, INC.
      By:   /S/         Name:           Title:      

 

 

 



--------------------------------------------------------------------------------



 



            CANAAN VII L.P.
      By:   Canaan Partners VII, LLC
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 933,509
Series C Preferred Stock: 2,811,330

WHEATLEY NEW YORK PARTNERS, L.P.
      By:   Wheatley NY Partners, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 300,036
Series C Preferred Stock: 536,456

WHEATLEY PARTNERS III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 139,991
Series C Preferred Stock: 276,005

WHEATLEY ASSOCIATES III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:        
Series B Preferred Stock: 29,208
Series C Preferred Stock: 31,503    

 

 

 



--------------------------------------------------------------------------------



 



            WHEATLEY FOREIGN PARTNERS III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 30,823
Series C Preferred Stock: 50,129

SAFEGUARD DELAWARE INC.
      By:   /S/ Brian J. Sisko         Name:   Brian J. Sisko        Title:  
Vice President        Series C Preferred Stock: 2,212,248
Series C Preferred Stock: 779,170

CHANNEL MEDICAL PARTNERS, L.P.
      By:   Channel Medical Management, LLC,
its general partner
      By:   Channel Medical Advisors, Inc.,
its manager
      By:   /S/         Name:           Title:           Series C Preferred
Stock: 691,327

HUTTON LIVING TRUST dated 12/10/96
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 4,691
Series C Preferred Stock: 19,939    

 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Advanced BioHealing, Inc.
Written Consent of Stockholders
May 17, 2011
Reference is made to the Agreement and Plan of Merger, dated as of May 17, 2011
(the “Merger Agreement”), by and among Shire Pharmaceuticals Inc., a Delaware
corporation (“Parent”), ABH Merger Sub Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), Advanced BioHealing, Inc., a
Delaware corporation (the “Corporation”), and solely for purposes of Section 2.7
and Articles III, IX and X thereof, Canaan VII L.P., a Delaware limited
partnership (the “Equityholders’ Representative”), and solely for the purposes
of Section 10.17 thereof, Shire plc, a public limited company incorporated under
the laws of Jersey, Channel Islands, an executed copy of which is attached
hereto as Exhibit A, and the Consent Agreement by and among Parent and the
Stockholders, as defined below. Unless otherwise defined herein, capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Merger Agreement.
The undersigned, being stockholders of the Corporation (the “Stockholders”)
holding the shares of the Company Capital Stock set forth next to their name on
the signature page hereto (the “Subject Shares”), which constitute both: (i) at
least a majority of the outstanding Company Capital Stock (excluding the
Series C-1 Preferred Stock) on an as-converted-to Common Stock basis and (ii) at
least 60% of the shares of Series C Preferred Stock, hereby consent to and
adopt, pursuant to Section 228 of the DGCL, the following resolutions:
WHEREAS, the Stockholders have notified the Board of Directors (the “Board”) of
the Corporation that the Purchasers and the Junior Holders (each as defined in
that certain Amended and Restated Investor Rights Agreement dated as of
February 23, 2007 (the “Shareholders’ Agreement”)) have determined to initiate
and consummate an Approved Sale (as defined in the Shareholders’ Agreement) in
accordance with Section 3.1 of the Shareholders’ Agreement;
WHEREAS, it is contemplated that, subject to the terms and conditions set forth
in the Merger Agreement, Merger Sub will be merged with and into the Corporation
(the “Merger”) with the Corporation continuing as the surviving corporation of
the Merger; and
WHEREAS, the Board has unanimously (i) approved and declared advisable the
Merger Agreement, (ii) determined that the transactions contemplated by the
Merger Agreement are advisable, fair to and in the best interests of the holders
of outstanding shares of Company Capital Stock, (iii) recommended the approval
and adoption of the Merger Agreement and the transactions contemplated thereby,
including without limitation, the Merger, to the Stockholders and (iv) directed
that the Merger Agreement be submitted to the Stockholders for their approval
and adoption.
NOW, THEREFORE, BE IT RESOLVED, that each Stockholder signing below hereby votes
in favor of, consents to, and adopts, approves, ratifies and confirms, the
Merger Agreement, and each of the other transactions, agreements, documents and
deliveries contemplated by the Merger Agreement, including without limitation,
the Merger, the form, terms and amount of the Merger Consideration and the
nomination and appointment of the Equityholders’ Representative.
 

 

 



--------------------------------------------------------------------------------



 



Each Stockholder executing this Consent and acting in accordance with
Section 5(a)(viii) of Article IV(B) of the Company Certificate of Incorporation
hereby votes in favor of, consents to, and adopts, approves, ratifies and
confirms, the management incentive plan pursuant to which eligible participants
may receive bonuses upon the closing of the Merger, which management incentive
plan is intended to (a) maximize stockholder value by retaining key employees
through the closing of the Merger, (b) create incentives for management to
consummate the Merger thus maximizing stockholder value, and (c) fairly
compensate the Corporation’s key employees for past contributions to the
Corporation.
Each Stockholder executing this Consent understands and acknowledges that by
executing this Consent such Stockholder is waiving any right to dissent or
appraisal or any similar provision under the DGCL that it may have with respect
to the transactions contemplated by the Merger Agreement.
Each Stockholder executing this Consent represents and warrants to the
Corporation, Parent and Merger Sub that it is familiar with the terms and
conditions of the transactions contemplated by the Merger Agreement by virtue
either of its participation in the negotiations regarding the Merger Agreement
or the provision to it of detailed descriptions thereof and has been given the
opportunity to ask questions of, and receive answers from, the Corporation
concerning the terms and conditions of the Merger Agreement.
Each Stockholder executing this Consent that is a director, officer, employee or
agent of the Corporation represents and warrants to the Corporation, Parent and
Merger Sub that it is executing this Consent voluntarily and not as a condition
to the continuation of his or her employment with the Corporation and that such
director, officer, employee or agent has not been threatened with any adverse
treatment by the Corporation if he or she did not execute this Consent.
The action taken by this Consent shall have the same force and effect as if
taken at a meeting of stockholders of the Corporation, duly called and
constituted pursuant to the DGCL. This Consent may be signed in any number of
counterparts, including without limitation by facsimile, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.
This Consent shall be irrevocable, and any vote, consent or other action by each
Stockholder executing this Consent that is not in accordance with this Consent
shall be considered null and void; provided, that notwithstanding anything else
to the contrary herein, this Consent shall terminate and be of no further force
and effect upon termination of the Merger Agreement with no further Liability or
obligation of any Stockholder hereunder. Each Stockholder executing this Consent
shall not enter into any agreement or understanding with any person prior to the
termination of the Merger Agreement to consent, vote, give instructions or take
any other action in a manner inconsistent with this Consent.
Parent shall be a third party beneficiary hereunder, with the power of
enforcement.
(Remainder of Page Intentionally Left Blank)
 

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Stockholders have signed this Consent as of the 17th day
of May 2011.

            CANAAN VII L.P.
      By:   Canaan Partners VII, LLC
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 933,509
Series C Preferred Stock: 2,811,330

WHEATLEY NEW YORK PARTNERS, L.P.
      By:   Wheatley NY Partners, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 300,036
Series C Preferred Stock: 536,456

WHEATLEY PARTNERS III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 139,991
Series C Preferred Stock: 276,005

WHEATLEY ASSOCIATES III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 29,208
Series C Preferred Stock: 31,503    

 

 

 



--------------------------------------------------------------------------------



 



            WHEATLEY FOREIGN PARTNERS III, L.P.
      By:   Wheatley Partners III, LLC, its general partner
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 30,823
Series C Preferred Stock: 50,129

SAFEGUARD DELAWARE INC.
      By:   /S/ Brian J. Sisko         Name:   Brian J. Sisko       Title:  
Vice President       Series C Preferred Stock: 2,212,248
Series C Preferred Stock: 779,170

CHANNEL MEDICAL PARTNERS, L.P.
      By:   Channel Medical Management, LLC,
its general partner
      By:   Channel Medical Advisors, Inc., its manager
      By:   /S/         Name:           Title:           Series C Preferred
Stock: 691,327

HUTTON LIVING TRUST dated 12/10/96
      By:   /S/         Name:           Title:           Series B Preferred
Stock: 4,691
Series C Preferred Stock: 19,939   

 

 

 



--------------------------------------------------------------------------------



 



Pursuant to the rules of the U.S. Securities and Exchange Commission, the
attachment to Exhibit A to the Consent Agreement has not been filed herewith.
Safeguard agrees to furnish supplementally a copy of such attachmenxt to the
U.S. Securities and Exchange Commission upon request.

 

 